     Case 1:19-cv-00140-DAD-EPG Document 32 Filed 05/06/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    BMO HARRIS BANK, N.A.,                           Case No. 1:19-cv-00140-DAD-EPG
12                      Plaintiffs,                    ORDER REQUIRING PLAINTIFF TO
                                                       FILE A STATUS REPORT EXPLAINING
13           v.                                        THE STATUS OF DISMISSED
                                                       DEFENDANTS AND EXPLAINING WHY
14                                                     THIS CASE SHOULD NOT BE
                                                       DISMISSED FOR FAILURE TO
15    BILLAN-PAHAL CORPORATION, et al.,                EFFECTUATE SERVICE OF PROCESS
                                                       ON THE ONLY DEFENDANT
16                       Defendants.                   REMAINING IN THE CASE
17

18

19          This action was initiated on January 31, 2019, with the filing of a complaint (ECF No. 1).

20   On March 26, 2019, Plaintiff filed a first amended complaint (“FAC”), naming four defendants:

21   Gurdeep Billan, Ranjodh Billan, Billan-Pahal Corporation, and Bhajno Pahal. (ECF No. 5.)

22          On May 28, 2019, Plaintiff filed notices that three of the defendants—Gurdeep Billan,

23   Ranjodh Billan, and Billan-Pahal Corporation—had filed for relief under Chapter 7 of the

24   Bankruptcy Code. (ECF Nos. 13, 14, 15.) On November 8, 2019, Plaintiff voluntarily dismissed

25   these three defendants without prejudice, and the case against these three defendants was

26   automatically terminated. (ECF Nos. 19, 23.) Thus, the only defendant remaining in this case is

27   Bhajno Pahal.

28          On May 28, 2019, Plaintiff also filed a request for entry of default against defendant
                                                      1
     Case 1:19-cv-00140-DAD-EPG Document 32 Filed 05/06/20 Page 2 of 3

 1   Bhajno Pahal, and the clerk’s entry of default against Bhajno Pahal was entered on June 4, 2019.

 2   (ECF Nos. 12, 16.) On November 8, 2019, Plaintiff filed a motion for default judgment against

 3   Bhajno Pahal. (ECF No. 20.) In an order entered on December 12, 2019, the Court denied the

 4   motion for default judgment without prejudice, noting that the operative complaint was the FAC

 5   and there was no indication that the FAC had ever been served on defendant Bhajno Pahal. (ECF

 6   No. 25.) On that same date, the Clerk of the Court issued a summons for the FAC as to defendant

 7   Bhanjo Pahal only. (ECF No. 26.)

 8             On January 28, 2020, an answer was filed. (ECF No. 27.) However, this answer was not

 9   filed by the single remaining defendant in the case, Bhajno Pahal. Instead, this answer was filed

10   by two of the three defendants that had been previously dismissed from the case—Billan-Pahal

11   Corporation and Ranjodh Billan. (Id.) Bhajno Pahal, the only defendant who has not been

12   dismissed from the case, has not yet filed an answer or otherwise entered an appearance.

13   Moreover, neither a return of service nor a waiver of service has been filed as to Bhajno Pahal in

14   relation to the FAC, and thus there is no indication that defendant Bhajno Pahal has been served.

15             On March 13, 2020, the Court entered a minute order, resetting a scheduling conference

16   for May 5, 2020, at 9:30 a.m., and providing instructions on how to participate in the conference

17   telephonically. (ECF No. 29.) The Court also instructed the parties to refer to the Court’s civil

18   new case documents, and to comply with the Court’s scheduling conference requirements. (Id.

19   (citing ECF No. 3).) Those requirements include mandatory attendance at the scheduling

20   conference, and the filing of a joint scheduling report one week prior to the conference. (See ECF
21   No. 3.)

22             On April 28, 2020, a joint scheduling report was filed by Plaintiff. (ECF No. 30.) Counsel

23   for defendants Billan-Pahal Corporation and Ranjodh Billan participated in the drafting of and

24   approved the joint scheduling report. (Id.) However, as noted, defendants Billan-Pahal

25   Corporation and Ranjodh Billan have been dismissed from this action. The only defendant

26   remaining in this action, Bhajno Pahal, did not participate in the scheduling report.
27             The Court held the initial scheduling conference as scheduled on May 5, 2020, at 9:30

28   a.m. Christopher Miles appeared telephonically for Plaintiff. None of the defendants appeared at
                                                        2
     Case 1:19-cv-00140-DAD-EPG Document 32 Filed 05/06/20 Page 3 of 3

 1   the conference. However, again, defendants Billan-Pahal Corporation and Ranjodh Billan, who

 2   participated in and approved the joint scheduling report, have been dismissed from this action.

 3   The only defendant remaining in this action, Bhajno Pahal, has not appeared, and there is no

 4   return of service or waiver of service indicating that defendant Bhajno Pahal has been served with

 5   the FAC.

 6          In light of the foregoing,

 7          IT IS ORDERED that Plaintiff shall file, no later than May 10, 2020, a status report

 8   explaining the status of the various defendants in this case, including an explanation as to the

 9   following:

10          1. Are defendants Billan-Pahal Corporation and Ranjodh Billan, who have been

11                dismissed from this case and to the Court’s knowledge have automatic bankruptcy

12                stays, now participating in the case? If so, what is their status as parties to this case?

13          2. Why has there not been a return of service as to the only defendant who has not been

14                dismissed from this case, defendant Bhajno Pahal, and why should this action not be

15                dismissed for failure to effectuate service in accordance with the 90-day time limit in

16                Federal Rule of Civil Procedure 4(m)?

17
     IT IS SO ORDERED.
18

19      Dated:      May 5, 2020                                   /s/
20                                                        UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                          3
